Citation Nr: 0613435	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for a right knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to February 1982.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2003 rating decision by the San Diego Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a right shoulder disorder, a back 
disorder, a right knee disorder, left and right ankle 
disorders, and a dental condition.  (The claims folder was 
subsequently transferred to the Fort Harrison RO.)  In his 
notice of disagreement with the August 2003 decision, the 
veteran expressly limited his appeal to the issues of 
entitlement to service connection for a right knee disorder 
and a right ankle disorder.  In October 2004 the RO granted 
service connection for residuals of a right ankle injury; 
hence the matter of service connection for a right ankle 
disorder is not before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In correspondence received by the Board via facsimile on 
April 21, 2006, the veteran expressed his desire to attend a 
hearing before a Veterans Law Judge at the RO.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him and his 
representative with written notification 
as to the date, time, and location of 
said hearing.  
The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






